1    ROBERTO MARQUEZ (SBN.: 131195)
     Law Firm of Roberto Marquez
2
     613 D Street
3    Marysville, CA 95901
     530.749.8766 / 530.743.1364
4    robertomarquez@sbcglobal.net
5

6

7
                                 IN THE UNITED STATES DISTRICT COURT
8

9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                         Case No.: 2:19-CR-00023-MCE
11                  Plaintiff,
12
     vs.                                               STIPULATION AND CONTINUING
                                                       STATUS CONFERENCE, AND
13                                                     EXCLUDING TIME UNDER THE SPEEDY
     RICK GLENN VARDELL,
14
                                                       TRIAL ACT
                    Defendant
15                                                     DATE: DECEMBER 4, 2019
                                                       TIME: 1:00 P.M.
16                                                     COURT: HON. MORRISON C. ENGLAND,
17                                                     JR.

18          Plaintiff United States of America, by and through its counsel of record, and defendant
19
     Rick Glenn Vardell, by and through his counsel of record, hereby stipulate as follows:
20
           1.       By previous orders, this matter was set for status conference on December 4,
21
            2019.
22

23         2.       By this stipulation, defendant Rick G. Vardell seeks to move to continue the

24   status conference and to exclude time between December 4, 2019 and February 20, 2020 at
25   10:00 A.M., under Local Code T4.
26
           3.       The parties agree and stipulate, and request that the Court find the following:
27
     STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
28   SPEEDY TRIAL ACTDATE: DECEMBER 4, 2019TIME: 1:00 P.M.COURT: HON. MORRISON C.
     ENGLAND, JR. - 1
1                   a)    Defendant’s counsel needs to consult with his client, conduct investigation,
2
     review discovery as well as continuing the discussions regarding the resolution of this case.
3
                     b)   Counsel for defendant Rick Glenn Vardell believes that failure to grant the
4
     above-requested continuance would deny him the reasonable time necessary for effective
5

6    preparation, taking into account the exercise of due diligence.

7                   c)    The government does not object to the continuance.
8
                    d)    Based on the above-stated findings, the ends of justice served by continuing
9
     the case as requested outweigh the interest of the public and the defendant in a trial within the
10
     original date prescribed by the Speedy Trial Act.
11

12                  e)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

13   3161, et seq., within which trial must commence, the time period of December 4, 2019 to
14
     February 20, 2020 inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv)
15
     [Local Code T4] because it results from a continuance granted by the Court at defendant’s
16
     request on the basis of the Court’s finding that the ends of justice served by taking such action
17

18   outweigh the best interest of the public and the defendant in a speedy trial.

19   ///
20
     ///
21
     ///
22
     ///
23

24   ///

25   ///
26
     ///
27
     STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
28   SPEEDY TRIAL ACTDATE: DECEMBER 4, 2019TIME: 1:00 P.M.COURT: HON. MORRISON C.
     ENGLAND, JR. - 2
1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions
2
     of the Speedy Trial Act dictate that additional time periods are excludable from the period within
3
     which a trial must commence.
4
            IT IS SO STIPULATED.
5

6    Dated: December 3, 2019                                      McGREGOR W. SCOTT
                                                                  United States Attorney
7                                                                 /s/ CAMERON L. DESMOND
                                                                  CAMERON L. DESMOND
8
                                                                  Assistant United States Attorney
9
     Dated: December 3, 2019                                      /s/ ROBERTO MARQUEZ
10                                                                ROBERTO MARQUEZ
                                                                  Counsel for Defendant
11                                                                RICK GLENN VARDELL,
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
28   SPEEDY TRIAL ACTDATE: DECEMBER 4, 2019TIME: 1:00 P.M.COURT: HON. MORRISON C.
     ENGLAND, JR. - 3
1                                                  ORDER
2
            The Court, having considered the stipulation of the parties, and good cause appearing
3
     there from, adopts the stipulation of the parties in its entirety as its order. Based on the
4
     stipulation of the parties, the Court finds that the failure to grant the requested continuance would
5

6    deny defense counsel reasonable time necessary for effective preparation, taking into account the

7    exercise of due diligence. The Court specifically finds that the ends of justice served by the
8
     granting of such continuance outweigh the interests of the public and that the time from
9
     December 4, 2020 to February 20, 2020, inclusive shall be excluded from computation of time
10
     within which the trial of the case of Rick Glenn Vardell must be commenced under the Speedy
11

12   Trial Act, pursuant to Local Code T4 (time for defense counsel to prepare and continuity of

13   counsel pursuant to 18 U.S.C.§ 3161(h)(7)(A) and (B)(iv)).
14
            IT IS SO ORDERED.
15
     Dated: December 11, 2019
16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
28   SPEEDY TRIAL ACTDATE: DECEMBER 4, 2019TIME: 1:00 P.M.COURT: HON. MORRISON C.
     ENGLAND, JR. - 4
